Exhibit 10.1
 
MAGNEGAS CORPORATION
Placement Agency Agreement
Common Stock


January 21, 2014


Northland Securities, Inc.
45 South Seventh Street, Suite 2000
Minneapolis, Minnesota  55402


Ladies and Gentlemen:


MagneGas Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated in this Placement Agency Agreement (this
“Agreement”) and the Stock Purchase Agreement in the form of Exhibit A attached
hereto (the “Stock Purchase Agreement”) entered into with the investors
identified therein (each, an “Investor” and collectively, the “Investors”), to
issue and sell up to an aggregate of $1,858,867.20 (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”).  The
Company hereby confirms its agreement with Northland Securities, Inc. (the
“Placement Agent”) as set forth below.  The Shares are more fully described in
the Prospectus (as defined below).  This Agreement supplements that certain
letter agreement between the Company and Northland Securities, Inc. dated April
26, 2013 (the “Letter Agreement”) by providing additional information with
respect to the offering described herein.
 
The Company has prepared and filed, in accordance with the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (file number 333-188661), including a
prospectus, relating to the Shares, which registration statement and prospectus
incorporate or are deemed to incorporate by reference documents that the Company
has filed, or will file, with the Commission in accordance with the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder.  The registration statement as amended at the time it
became or becomes effective for purposes of Section 11 of the Securities Act,
including the documents filed as part thereof and information contained or
incorporated by reference in the prospectus or otherwise deemed to be part of
the registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act, is hereinafter referred to as the
“Registration Statement.”  If the Company files an abbreviated registration
statement to register additional shares of Common Stock pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term “Registration Statement” shall be deemed to include
such Rule 462 Registration Statement.  The Company has also filed with, or
transmitted for filing to, or shall promptly after the date of this Agreement
file with or transmit for filing to, the Commission a final prospectus
supplement (in the form first used to confirm sales of the Shares, the
“Prospectus Supplement”) pursuant to Rule 424 under the Securities Act.  The
term “Base Prospectus” means the prospectus dated May 17, 2013, relating to the
Shares, in the form in which it has most recently been filed with the Commission
as part of the Registration Statement on or prior to the date of this
Agreement.  The term “Prospectus” means the Base Prospectus as supplemented by
the Prospectus Supplement.  The term “Preliminary Prospectus” means any
preliminary form of Prospectus.
 
 
 
Placement Agency Agreement (RD)
Page 1

 
 
 
 
For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act; “Time of Sale Prospectus” means the
Base Prospectus and the Preliminary Prospectus, together with the free writing
prospectuses, if any, each identified in Schedule I hereto (each, a “Permitted
Free Writing Prospectus”), and other information conveyed to Investors at or
prior to the Time of Sale as set forth in Schedule I hereto; “Time of Sale”
means the time the Shares are sold to the Investors on the date of the Stock
Purchase Agreement for the Shares; and “road show” has the meaning set forth in
Rule 433(h)(4) under the Securities Act.  As used herein, the terms
“Registration Statement,” “Base Prospectus,” “Preliminary Prospectus,” “Time of
Sale Prospectus” and “Prospectus” shall include the documents, if any, deemed to
be incorporated by reference therein, including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such incorporated
documents.  The terms “supplement,” “amendment” and “amend” as used herein with
respect to the Registration Statement, the Base Prospectus, the Time of Sale
Prospectus, any Preliminary Prospectus, the Prospectus or any free writing
prospectus shall include all documents subsequently filed by the Company with
the Commission pursuant to the Exchange Act that are deemed to be incorporated
by reference therein.
 
1.              Agreement to Act as Placement Agent; Delivery and Payment.  On
the basis of the representations, warranties and agreements of the Company
herein contained, and subject to the terms and conditions set forth in this
Agreement:
 
(a)           The Company hereby engages the Placement Agent, as the exclusive
agent of the Company, to, on a reasonable best efforts basis, solicit offers to
purchase Shares from the Company on the terms and subject to the conditions set
forth in the Stock Purchase Agreement and Prospectus (as defined below).  The
Placement Agent shall use reasonable best efforts to assist the Company in
obtaining performance by each Investor whose offer to purchase the Shares was
solicited by such Placement Agent and accepted by the Company, but the Placement
Agent shall not, except as otherwise provided in this Agreement, have any
liability to the Company in the event any such purchase is not consummated for
any reason.  In connection with its reasonable best efforts to solicit offers to
purchase the Shares, the Placement Agent shall only communicate information
regarding the Company to potential purchasers of the Shares that is consistent
with the information contained in the Prospectus.  Under no circumstances will
the Placement Agent or any of its affiliates be obligated to underwrite or
purchase any of the Shares for its own account or otherwise provide any
financing.  The Placement Agent shall act solely as the Company’s agent and not
as principal.  The Placement Agent has no authority to bind the Company with
respect to any prospective offer to purchase Shares, and the Company shall have
the sole right to accept offers to purchase Shares and may reject any such
offer, in whole or in part.
 
(b)           As compensation for services rendered by the Placement Agent
hereunder, on the Closing Date (as defined below), the Company shall pay or
cause to be paid to the Placement Agent by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent, an
aggregate amount equal to 7.0% of the gross proceeds received by the Company
from the sale of the Shares to Investors (the “Agency Fees”).  Such amount may
be deducted from the payment made by the Investor(s) to the Company and paid
directly to the Placement Agent on the Closing Date.  In addition, as set forth
in the second paragraph of Section C(1) of the Letter Agreement, for the
consideration of $50 at the Closing Date, the Company will sell to the Placement
Agent, a warrant to purchase shares of the Common Stock equal to 5.0% of the
Shares (the “Agent Warrants”).  The Agent Warrants will be in the form attached
hereto as Exhibit C.
 
 
 
Placement Agency Agreement (RD)
Page 2

 
 
 
 
(c)           The Shares are being sold to the Investors at a price of $0.80 per
share (the “Purchase Price”) as set forth on the cover page of the Prospectus
(as defined below).  The purchases of Shares by the Investors shall be evidenced
by the execution of the Stock Purchase Agreement by each of the parties thereto
in the form attached hereto as Exhibit A.
 
(d)           Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
shares of the Common Stock (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof or are granted in the ordinary course to directors, officers or employees
of the Company under the Company’s equity incentive plans) otherwise than
through the Placement Agent in accordance herewith or any other agreements with
the Placement Agent.
 
(e)           No Shares which the Company has agreed to sell pursuant to this
Agreement and the Stock Purchase Agreement shall be deemed to have been
purchased and paid for, or sold by the Company, until such Shares shall have
been delivered to the Investor purchasing such Shares against payment therefor
by such Investor.  If the Company shall default in its obligations to deliver
Shares to an Investor whose offer it has accepted, the Company shall indemnify
and hold the Placement Agent harmless against any loss, claim, damage or
liability directly or indirectly arising from or as a result of the default by
the Company in accordance with the procedures set forth in Section 6(c) hereof.
 
(f)           Payment of the purchase price for, and delivery of the Shares
shall be made at a closing (the “Closing”) at the location, time and date as the
Placement Agent and the Company determine pursuant to Rule 15c6-1(a) under the
Exchange Act (such date of payment and delivery being herein referred to as the
“Closing Date”).  Unless otherwise specified in the Stock Purchase Agreement,
the Shares will be settled through the facilities of The Depository Trust
Company’s DWAC system.  Subject to the terms hereof, payment of the purchase
price for the Shares shall be made to the Company in the manner set forth below
by Federal Funds wire transfer, against delivery of the Shares to such persons
and shall be registered in the name or names and shall be in such denominations
as the Placement Agent may request at least one business day before the Closing
Date.  Payment of the purchase price for the Shares to be purchased by Investors
shall be made by such Investors directly to the Company.  Subject to the terms
and conditions hereof, on the Closing Date, the Company shall pay to Placement
Agent the amount of expenses for which the Placement Agent is entitled to
reimbursement pursuant hereto.  At least one day prior to the Closing Date, the
Placement Agent shall submit to the Company its bona fide estimate of the amount
of expenses for which it is entitled to reimbursement pursuant hereto.  As soon
as reasonably practicable after the Closing Date, the Placement Agent shall
submit to the Company its expense reimbursement invoice and the Company or the
Placement Agent, as applicable, shall make any necessary reconciling payment(s)
within 10 days of receipt of such invoices.
 
2.             Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agent as of the date hereof and as of
the Closing Date, and agrees with the Placement Agent, as follows:
 
(a)           The Registration Statement has become effective under the
Securities Act; and no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of any Preliminary
Prospectus or the Prospectus is in effect, and no proceedings for such purpose
are pending before or threatened by the Commission.  The shares of Common Stock
outstanding prior to the issuance of the Shares to be sold by the Company have
been duly authorized, are validly issued, fully paid and non assessable, have
been issued in compliance with applicable securities laws and were not issued in
violation of any preemptive or similar rights.  All prior offers and sales of
securities by the Company were made in compliance in all material respects with
the Securities Act and all other applicable laws and regulations.
 
 
 
Placement Agency Agreement (RD)
Page 3

 
 
 
 
(b)           The Base Prospectus and any Preliminary Prospectus filed as part
of the registration statement as originally filed or as part of any amendment
thereto, or filed pursuant to Rule 424 under the Securities Act, complied when
so filed in all material respects with the Securities Act and the rules and
regulations thereunder (including, without limitation, Rule 430B(a) or 430A(b)).
 
(c)           (i)  Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Prospectus or the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder; (ii) each part of the Registration Statement, when such part became
effective, did not contain and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iii) the Registration Statement, as of the
date hereof, does not contain and, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) the Registration Statement complies and, as amended
or supplemented, if applicable, will comply in all material respects with the
Securities Act; the conditions to the use of Form S-3 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied; the
Registration Statement meets, and the offering and sale of the Shares as
contemplated hereby complies with, the requirements of Rule 415 under the
Securities Act (including without limitation Rule 415(a)(5)); (v) at no time
during the period that begins on May 17, 2013 and ends immediately prior to the
execution of this Agreement did the Base Prospectus or any Preliminary
Prospectus contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; (vi) the Time of Sale
Prospectus does not, and at the Time of Sale and at the Closing Date, the Time
of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; (vii) each
Permitted Free Writing Prospectus does not conflict with the information
contained in the Registration Statement, the Time of Sale Prospectus or the
Prospectus; (viii) each road show, when considered together with the Time of
Sale Prospectus, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and (ix)
the Prospectus, as of the date it is filed with the Commission pursuant to Rule
424 and at the Closing Date, will comply in all material respects with the
Securities Act (including without limitation Section 10(a) of the Securities
Act) and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the representations and warranties set forth in this Section 2(c) do not
apply to statements or omissions in the Registration Statement, the Time of Sale
Prospectus, any Preliminary Prospectus, any Permitted Free Writing Prospectus,
any road show or the Prospectus or any amendments or supplements thereto based
upon information relating to the Placement Agent furnished to the Company in
writing by the Placement Agent expressly for use therein, it being agreed that
the only information furnished by the Placement Agent to the Company expressly
for use therein is the “Placement Agent’s Information” described in Section 7
below.
 
 
 
Placement Agency Agreement (RD)
Page 4

 
 
 
 
(d)           Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any “prospectus”
(within the meaning of the Securities Act) or used any “prospectus” (within the
meaning of the Securities Act) in connection with the offer or sale of the
Shares, in each case other than the Permitted Free Writing Prospectuses; the
Company has not, directly or indirectly, prepared, used or referred to any free
writing prospectuses, without the prior written consent of the Placement Agent,
other than the Permitted Free Writing Prospectuses and road shows furnished or
presented to the Placement Agent before first use.  Each Permitted Free Writing
Prospectus has been prepared, used or referred to in compliance with Rules 164
and 433 under the Securities Act; assuming that such Permitted Free Writing
Prospectus is so sent or given after the Registration Statement was filed with
the Commission (and after such Permitted Free Writing Prospectus was, if
required pursuant to Rule 433(d) under the Securities Act, filed with the
Commission), the sending or giving, by the Placement Agent, of any Permitted
Free Writing Prospectus will satisfy the provisions of Rule 164 and Rule 433
(without reliance on subsections (b), (c) and (d) of Rule 164); the conditions
set forth in one or more of subclauses (i) through (iv), inclusive, of Rule
433(b)(1) under the Securities Act are satisfied, and the registration statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of Rule
433 or Rule 431 under the Securities Act, satisfies the requirements of Section
10 of the Securities Act; neither the Company nor the Placement Agent is
disqualified, by reason of subsection (f) or (g) of Rule 164 under the
Securities Act, from using, in connection with the offer and sale of the Shares,
free writing prospectuses pursuant to Rules 164 and 433 under the Securities
Act; each Permitted Free Writing Prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used or referred to by the Company complies or will
comply in all material respects with the requirements of the Securities Act; no
Permitted Free Writing Prospectus conflicts with the information contained in
the Registration Statement, any Preliminary Prospectus, Time of Sale Prospectus
or Prospectus; and, to the Company’s knowledge, no free writing prospectus
prepared by or on behalf of or used by any Placement Agent contains any “issuer
information” within the meaning of Rule 433(h)(2) under the Securities Act.
 
(e)           The Company was, at the time the Registration Statement was
initially filed and when it became effective, and is, eligible to use Form S-3
to register the offering of the Shares contemplated hereby.  The Company was not
an “ineligible issuer” (as defined in Rule 405 under the Securities Act) as of
the eligibility determination date for purposes of Rules 164 and 433 under the
Securities Act with respect to the offering of the Shares contemplated by the
Registration Statement.  The conditions for use of Form S-3, set forth in the
General Instructions thereto, have been satisfied.
 
(f)           Shares of Common Stock are (and upon the Closing Date, the Shares
will be) listed for quotation and admitted for trading on the NASDAQ Capital
Market (“NASDAQ”), and the Company has not received any notice from NASDAQ
regarding the delisting of such shares from NASDAQ (except for such notices as
have been fully resolved).  Notice of issuance of the Shares has been duly
submitted to NASDAQ. To the Company’s knowledge, there are no affiliations or
associations between (i) any member of the Financial Industry Regulatory
Authority (“FINRA”) and (ii) the Company or any of the Company’s officers,
directors or 5% or greater security holders or any beneficial owner of the
Company’s unregistered equity securities that were acquired at any time on or
after the 180th day immediately preceding the date the Registration Statement
was initially filed with the Commission, except as disclosed in the Registration
Statement (excluding the exhibits thereto), the Time of Sale Prospectus and the
Prospectus.
 
 
 
Placement Agency Agreement (RD)
Page 5

 
 
 
 
(g)           All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement has been taken.  The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement.  At the closing of the offering
contemplated hereby (the “Closing”), the Company will have the requisite
corporate power to issue and sell the Shares, the Agent Warrants, and the Common
Stock issuable upon the exercise of the Agent Warrants (the “Agent Warrant
Shares” and collectively, the “Securities”).  This Agreement has been duly
authorized, executed and delivered by the Company and, upon due execution and
delivery by the Agent, this Agreement will be a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles or to the extent the indemnification and contribution
provisions may be limited by applicable federal or state securities laws.
 
(h)           The execution, delivery and performance of this Agreement, the
issuance and sale of the Securities to be sold by the Company in the offering
contemplated hereby, the issuance of the Agent Warrants, the issuance of the
Agent Warrant Shares, and the consummation of the actions contemplated by this
Agreement (which for all purposes herein shall include the offering contemplated
hereby, the sale of the Agent Warrants and the issuance of the Agent Warrant
Shares) will not (a) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice:  (i) any provision of the Company’s or its subsidiaries certificate of
incorporation or bylaws (or similar governing documents) as in effect on the
date hereof or the date of the Closing (the “Closing Date”); (ii) any provision
of any judgment, arbitration ruling, decree or order to which either of the
Company or its subsidiaries are a party or by which any of them is bound; (iii)
any bond, debenture, note or other evidence of indebtedness, or any lease,
contract, mortgage, indenture, deed of trust, loan agreement, joint venture or
other agreement, instrument or commitment to which the Company or its
subsidiaries are a party or by which any of them or their respective properties
are bound; or (iv) any statute, rule, law or governmental regulation applicable
to the Company or its subsidiaries; or (b) result in the creation or imposition
of any lien, encumbrance, claim, security interest or restriction whatsoever
upon any of the properties or assets of the Company or its subsidiaries or any
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company or its subsidiaries are a party or by which either of them is
bound or to which any of the property or assets of the Company or its
subsidiaries are subject.  No consent, approval, authorization or other order
of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body is required for the execution
and delivery of this Agreement by the Company and the valid issuance or sale of
the Securities by the Company pursuant to this Agreement, other than such as
have been made or obtained and that remain in full force and effect.
 
 
 
Placement Agency Agreement (RD)
Page 6

 
 
 
 
(i)           The form of certificate of incorporation and bylaws of the Company
attached as an exhibit to the Company’s filings with the Securities and Exchange
Commission (the “SEC”), are true, correct and complete copies of the certificate
of incorporation and bylaws of the Company, as in effect on the date hereof.
 
(j)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as now conducted.  Each
of the Company and its subsidiaries has full power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted, as
presently proposed to be conducted, and is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the Company’s and its subsidiaries’
business, financial condition, properties, operations, prospects or assets or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).
 
(k)           The consolidated financial statements contained in each report,
registration statement and definitive proxy statement filed by the Company with
the SEC (all documents filed with the SEC, the “Company SEC Documents”):  (i)
complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) the information contained
therein as of the respective dates thereof was accurate and complete and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading; (iii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements and (in the case of unaudited statements)
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iv) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations, cash flows and the changes in stockholders’
equity of the Company and its subsidiaries for the periods covered
thereby.  Except as set forth in the financial statements included in the
Company SEC Documents, neither the Company nor its subsidiaries has any
liabilities, contingent or otherwise, other than liabilities incurred in the
ordinary course of business subsequent to September 30, 2013, and liabilities of
the type not required under generally accepted accounting principles to be
reflected in such financial statements.  Such liabilities incurred subsequent to
September 30, 2013, are not, in the aggregate, material to the financial
condition or operating results of the Company and its subsidiaries, taken as a
whole.  The financial statements included or incorporated by reference in the
Registration Statement, the Time of Sale Prospectus and the Prospectus, together
with the related notes and schedules, have been prepared in compliance with the
requirements of the Securities Act and Exchange Act; all pro forma financial
statements or data included or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, if any, comply with
the requirements of the Securities Act and the Exchange Act, and the assumptions
used in the preparation of such pro forma financial statements and data are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data; the other financial and statistical
data contained or incorporated by reference in the Registration Statement, the
Time of Sale Prospectus and the Prospectus are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, the Time of Sale Prospectus or the Prospectus that are
not included or incorporated by reference as required; the Company does not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Time of Sale Prospectus and
the Prospectus or in documents incorporated therein by reference, other than
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice; and all disclosures contained or incorporated by
reference in the Time of Sale Prospectus and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.  The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
 
 
 
Placement Agency Agreement (RD)
Page 7

 
 
 
 
(l)           All statistical or market-related data included or incorporated by
reference in the Time of Sale Prospectus, the Prospectus and the Permitted Free
Writing Prospectuses are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources to the extent
required.  Each “forward-looking statement” (within the meaning of Section 27A
of the Securities Act or Section 21E of the Exchange Act) contained or
incorporated by reference in the Registration Statement, the Time of Sale
Prospectus, the Prospectus and the Permitted Free Writing Prospectuses has been
made or reaffirmed with a reasonable basis and in good faith.
 
(m)        The authorized capital stock of the Company consists of (i)
90,000,000 shares of Common Stock, of which (A) 23,109,109 shares were issued
and outstanding as of the date of this Agreement, and (B) 7,009,121 shares were
reserved for issuance upon the exercise or conversion, as the case may be, of
outstanding options, warrants or other convertible securities as of the date of
this Agreement; and (ii) 10,000,000 shares of preferred stock, 1,000,000 of
which were issued and outstanding as of the date of this Agreement, and none are
outstanding or reserved for issuance upon the exercise or conversion, as the
case may be, of outstanding options, warrants or other convertible
securities.  All issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, were not issued
in violation of any preemptive rights or similar rights to subscribe for or
purchase securities, and, except as disclosed in the Company SEC Documents, have
been issued and sold in compliance with the registration requirements of federal
and state securities laws or the applicable statutes of limitation have
expired.  Except as set forth in the Stock Purchase Agreement or in the Company
SEC Documents, there are no (i) outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company or its
subsidiaries is a party and relating to the issuance or sale of any capital
stock or convertible or exchangeable security of the Company or its
subsidiaries; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.  There are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities.
 
 
 
Placement Agency Agreement (RD)
Page 8

 
 
 
 
(n)           Except as set forth in the Company SEC Documents, the Company does
not presently own or control, directly or indirectly, and has no stock or other
interest as owner or principal in, any other corporation or partnership, joint
venture, association or other business venture or entity (each a
“subsidiary”).  The Company’s subsidiaries are duly incorporated or organized,
validly existing and in good standing under the laws of their jurisdiction of
incorporation or organization and have all requisite power and authority to
carry on their business as now conducted.  Such subsidiaries are duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on their respective
business or properties.  All of the outstanding capital stock or other voting
securities of such subsidiaries are owned by the Company, directly or
indirectly, free and clear of any liens, claims, or encumbrances.
 
(o)           The Securities are duly authorized and, when issued, sold,
delivered and paid for in accordance with the terms of the Stock Purchase
Agreement, the Securities or the Agent Warrants, as the case may be, the shares
of common stock issuable pursuant to the the Agent Warrants will be duly and
validly authorized and issued, fully paid and nonassessable, free from all
taxes, liens, claims, encumbrances and charges with respect to the issue
thereof; provided, however, that the Securities may be subject to restrictions
on transfer under state and/or federal securities laws or as otherwise set forth
herein.  The issuance, sale and delivery of the Securities in accordance with
the terms hereof or of the Stock Purchase Agreement or the Agent Warrants (as
the case may be) will not be subject to preemptive rights of stockholders of the
Company.  The Agent Warrant Shares have been duly reserved for issuance upon
exercise of Agent Warrants.
 
(p)           The issuance of the Agent Warrants and the Agent Warrant Shares
upon exercise of the Agent Warrants (assuming no change in applicable law prior
to the date the Agent Warrant Shares are issued), are and will be exempt from
the registration and prospectus delivery requirements of the Securities Act of
1933 (the “Securities Act”) and have been or will be registered or qualified (or
are or will be exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.  Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Agent Warrants.  Upon the exercise of the Agent Warrants
pursuant to their terms, the Agent Warrant Shares will be quoted on the Nasdaq
Stock Market (the “Principal Market”).  Other than the Company SEC Documents,
the Company has not distributed and will not distribute prior to the Closing any
offering material in connection with the offering and sale of the Securities,
unless such offering materials are provided to the Agent prior to or
simultaneously with such delivery to the offerees of the Securities.
 
(q)           Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or its subsidiaries that (a)
if adversely determined would reasonably be expected to have a Material Adverse
Effect on the Company or its subsidiaries or (b) would be required to be
disclosed in the Company’s Annual Report on Form 10-K under the requirements of
Item 103 of Regulation S-K.  The foregoing includes, without limitation, any
action, suit, proceeding or investigation, pending or threatened, that questions
the validity of this Agreement or the right of the Company to enter into such
Agreement and perform its obligations hereunder.  Neither the Company nor its
subsidiaries are subject to any injunction, judgment, decree or order of any
court, regulatory body, arbitral panel, administrative agency or other
government body.
 
 
 
Placement Agency Agreement (RD)
Page 9

 
 
 
 
(r)           No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state,
local or provincial governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreements.
 
(s)           Except for any fees payable to the Agent, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based on arrangements made by the Company.
 
(t)            Neither the Company nor its subsidiaries are in violation of its
certificate of incorporation or bylaws (or similar governing
documents).  Neither the Company nor its subsidiaries have been advised or have
reason to believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state
and federal environmental laws and regulations; except where failure to be so in
compliance would not have a Material Adverse Effect.  Each of the Company and
its subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company and its subsidiaries as currently
conducted, except where the failure to currently possess such franchises,
licenses, certificates and other authorizations would not reasonably be expected
to have a Material Adverse Effect.
 
(u)           Except as disclosed in the Company SEC Documents, since September
30, 2013, there has not been any change that has had a Material Adverse
Effect.   Since September 30, 2013, the Company has not declared or paid any
dividend or distribution on its capital stock.
 
(v)           Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or its
subsidiaries and all amendments thereto, are in full force and effect on the
date hereof, and neither the Company nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such
contracts.  Neither the Company nor its subsidiaries has any contracts or
agreements that would constitute a material contract as such term is defined in
Item 601(b)(10) of Regulation S-K, except for such contracts or agreements that
are filed as exhibits to or described in the Company SEC Documents.
 
(w)           Intellectual Property.
 
(i)           The Company has ownership or license or legal right to use all
patents, copyrights, trade secrets, know-how, trademarks, trade names, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company or its subsidiaries (collectively “Intellectual
Property”).  All of such patents, registered trademarks and registered
copyrights have been duly registered in, filed in or issued by the United States
Patent and Trademark Office, the United States Register of Copyrights or the
corresponding offices of other jurisdictions and have been maintained and
renewed in accordance with all applicable provisions of law and administrative
regulations in the United States and all such jurisdictions.
 
 
 
Placement Agency Agreement (RD)
Page 10

 
 
 
 
(ii)           The Company believes it has taken all reasonable steps required
in accordance with sound business practice and business judgment to establish
and preserve its and its subsidiaries’ ownership of all material Intellectual
Property with respect to their products and technology.  To the knowledge of the
Company, there is no infringement of the Intellectual Property by any third
party.
 
(iii)           To the knowledge of the Company, the present business,
activities and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person.  No proceeding charging the Company
or its subsidiaries with infringement of any adversely held Intellectual
Property has been filed and the Company is unaware of any facts which are
reasonably likely to form a basis for any such proceeding.
 
(iv)           No proceedings have been instituted or pending or, to the
knowledge of the Company, threatened, which challenge the rights of the Company
or its subsidiaries to the use of the Intellectual Property.  The Intellectual
Property owned by the Company and its subsidiaries, and to the knowledge of the
Company, the Intellectual Property licensed to the Company and its subsidiaries,
has not been adjudged invalid or unenforceable, in whole or in part.  There is
no pending or, to the knowledge of the Company, threatened proceeding by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which are reasonably likely to form a basis for
any such claim.  Each of the Company and its subsidiaries has the right to use,
free and clear of material claims or rights of other persons, all of its
customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted.  Neither the Company nor its subsidiaries is making
unauthorized use of any confidential information or trade secrets of any person.
 
(v)           The activities of any of the employees on behalf of the Company or
of its subsidiaries do not violate any agreements or arrangements between such
employees and third parties are related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature.  Each former and current employee or consultant
of the Company or its subsidiaries is a party to a written contract with the
Company or its subsidiaries that assigns to the Company or its subsidiaries all
rights to all inventions, improvements, discoveries and information relating to
the Company or its subsidiaries, except for any failure to so do as would not
reasonably be expected to result in a Material Adverse Effect.
 
(vi)           All licenses or other agreements under which (i) the Company or
its subsidiaries employs rights in Intellectual Property, or (ii) the Company or
its subsidiaries has granted rights to others in Intellectual Property owned or
licensed by the Company or its subsidiaries are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or its subsidiaries with respect thereto.
 
 
 
Placement Agency Agreement (RD)
Page 11

 
 
 
 
(w)           The Company has taken no action designed to, or likely to have the
effect of, terminating the quotation of the Common Stock (including the Shares
and the Agent Warrant Shares) on the Principal Market.  The Company is and on
the Closing Date will be in compliance with all of the then-applicable
requirements for continued quotation of the Common Stock on the Principal
Market.
 
(x)            DKM Certified Public Accountants, Inc., who expressed its opinion
with respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2012, have advised
the Company that they are, and to the knowledge of the Company they are,
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder.
 
(y)           The Company and its subsidiaries have filed all necessary federal,
state, local and foreign income and franchise tax returns and have paid or
accrued all taxes shown as due thereon, and the Company and its subsidiaries
have no knowledge of a tax deficiency which has been or might be asserted or
threatened against it by any taxing jurisdiction, other than any deficiency
which the Company or its subsidiaries are contesting in good faith and with
respect to which adequate reserves for payment have been established.
 
(z)            The Company and its subsidiaries maintain and will continue to
maintain insurance of the types and in the amounts that the Company reasonably
believes are adequate for its and its subsidiaries’ business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company or its subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.
 
(aa)          On the Closing Date, all stock transfer or other taxes (other than
income taxes) that are required to be paid in connection with the sale and
transfer of the Securities and the Agent Warrants will be, or will have been,
fully paid or provided for by the Company and the Company will have complied
with all laws imposing such taxes.
 
(bb)         The Company (including its subsidiaries) is not an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940 and will not be deemed an “investment company” as a result of the
transactions contemplated by the Stock Purchase Agreement.
 
(cc)          To the knowledge of the Company, no transaction has occurred
between or among the Company or any of its affiliates (including, without
limitation, its subsidiaries), officers or directors or any affiliate or
affiliates of any such affiliate officer or director that with the passage of
time will be required to be disclosed pursuant to Section 13, 14 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (assuming the Company’s
Common Stock was registered under the Exchange Act) other than those
transactions that have already been so disclosed.
 
 
 
Placement Agency Agreement (RD)
Page 12

 
 
 
 
(dd)         The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company and its
subsidiaries.
 
(ee)          The Company and its subsidiaries have established and maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company or its subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; and (ii) provide for the
periodic evaluation of the effectiveness of such disclosure controls and
procedures as of the end of the period covered by the Company’s most recent
annual or quarterly report filed with the SEC.
 
Except as described in the Company SEC Documents, the Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  The
Company and its subsidiaries maintain disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act) that are effective
in ensuring that information required to be disclosed by the Company in the
reports that it files with or submits to the SEC is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed in to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.  Except as
described in the Company SEC Documents, the Company is not aware of (i) any
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s or its subsidiaries’ ability to record,
process, summarize and report financial data or any material weaknesses in
internal controls; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
its subsidiaries’ internal controls.
 
Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or its subsidiaries’
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.
 
 
 
Placement Agency Agreement (RD)
Page 13

 
 
 
 
Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or its subsidiaries’ financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures or capital resources.
 
To the knowledge of the Company, except as described in the Company SEC
Documents, the board of directors has not been informed, nor is any director of
the Company aware, of (1) any significant deficiencies in the design or
operation of the internal controls of the Company or its subsidiaries which
could adversely affect the Company’s or its subsidiaries’ ability to record,
process, summarize and report financial data or any material weakness in the
Company’s or its subsidiaries’ internal controls; or (2) any fraud, whether or
not material, that involves management or other employees of the Company or its
subsidiaries who have a significant role in the Company’s or its subsidiaries’
internal controls.
 
(ff)           Each of the Company, its subsidiaries, its affiliates and any of
their respective officers, directors, supervisors, managers, agents, or
employees, has not violated, its participation in the offering will not violate,
and the Company has instituted and maintains policies and procedures designed to
ensure continued compliance with, each of the following laws:  (a) anti-bribery
laws, including but not limited to, any applicable law, rule, or regulation of
any locality, including but not limited to any law, rule, or regulation
promulgated to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, including the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
any other law, rule or regulation of similar purposes and scope, (b) anti-money
laundering laws, including but not limited to, applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 US.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the  foregoing, or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including, but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act and the Syria Accountability and Lebanese Sovereignty Act, all
as amended, and any Executive Order, directive, or regulation pursuant to the
authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.  Neither the Company nor
any director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
 
 
Placement Agency Agreement (RD)
Page 14

 
 
 
 
(gg)         The Company is in compliance in all material respects with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.
 
(hh)         Neither the Company nor its subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
believes that its relations with its employees are good.  No executive officer
of the Company (as defined in Rule 501(f) of Regulation D under the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company.  No executive
officer of the Company, to the knowledge of the Company, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.  The Company and its subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(ii)           Each of the Company and its subsidiaries (i) is in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) has received
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) is in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(jj)           None of the Company, its subsidiaries or any executive officer of
the Company (as defined in Rule 501(f) of Regulation D under the Securities Act)
has taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Securities.  The Company
confirms that, to its knowledge, with the exception of the proposed sale of
Securities contemplated in the Stock Purchase Agreement (as to which the Company
makes no representation), neither it nor any other person acting on its behalf
has provided any of the Potential Investors or their agent or counsel with any
information that constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Potential Investors
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.  All disclosures provided to the Potential Investors
regarding the Company, its business and the transactions contemplated by the
Stock Purchase Agreement, including the exhibits to the Stock Purchase Agreement
and the Company SEC Documents, furnished by the Company are true and correct and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) made by the Company or any of its
officers or directors contained in any Company SEC Document or made available to
the public generally since January 1, 2012, has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.  Statistical,
industry-related and market-related data included in the Company SEC Documents
are based on or derived from sources that the Company reasonably and in good
faith believes are reliable and accurate in all material respects.
 
 
 
Placement Agency Agreement (RD)
Page 15

 
 
 
 
(kk)         The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any Potential Investor as a result of the
transactions contemplated by the Stock Purchase Agreement, including, without
limitation, the Company’s issuance of the Securities and any Potential
Investor’s ownership of the Securities.  The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.
 
(ll)           There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Shares registered pursuant to the Registration Statement.
 
(mm)       Subsequent to the respective dates as of which information is given
in each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, (i) there has not occurred any material adverse change in or
affecting the business, assets, general affairs, management, financial position,
prospects, stockholders’ equity or results of operations of the Company (a
“material adverse change”), or any development involving a prospective material
adverse change, in the assets, business, condition (financial or otherwise),
management, operations or earnings of the Company; (ii) the Company has not
incurred any material liability or obligation, direct or contingent, nor entered
into any material transaction, other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice; (iii)
the Company has not purchased any of its outstanding capital stock (except in
connection with the payment of the exercise price of, or withholding taxes for,
awards under the Company’s equity incentive plans), nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iv) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company, except in each case as described in each of the Registration Statement,
the Time of Sale Prospectus and the Prospectus, respectively.
 
 
 
Placement Agency Agreement (RD)
Page 16

 
 
 
 
(nn)         The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it that
is material to the business of the Company, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Registration
Statement, the Time of Sale Prospectus and the Prospectus or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company; and any real
property and buildings held under lease by the Company are held by it under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company, in each case except as described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus.
 
(oo)         The Company possesses all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct its businesses, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a material
adverse effect.
 
(pp)         Neither the Company nor any of its directors, officers, affiliates
or controlling persons has taken, directly or indirectly, any action designed,
or which has constituted or might reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.
 
2A.         The Company covenants and agrees as follows:
 
(a)            On the Closing Date, the Company will permit the Placement Agent
to rely on any representations and warranties made by the Company to the
Investors and will cause its counsel to permit the Placement Agent to rely upon
any opinion furnished to the Investors.
 
(b)            The Company will comply with all of its obligations and covenants
set forth in its agreements with the Investors.  The Company will promptly
deliver to the Placement Agent and its counsel copies of any and all filings
with the SEC and each amendment or supplement thereto, as well as all
prospectuses and free writing prospectuses, prior to the closing of the offering
and six months thereafter (if they are not filed on EDGAR).  The Placement Agent
is authorized on behalf of the Company to use and distribute copies of any
documents provided to the Placement Agent or Investors in connection with the
offering, including Company SEC Documents in connection with the sale of the
Securities as, and to the extent, permitted by federal and applicable state
securities laws.
 
(c)            Neither the Company nor any of its affiliates has distributed,
and none of them will distribute, any prospectus or other offering material in
connection with the sale of the Securities other than any materials permitted by
the Securities Act to be distributed by the Company.
 
(d)            The Company will apply the net proceeds from the sale of the
Securities substantially in the manner set forth in the Prospectus.
 
 
 
Placement Agency Agreement (RD)
Page 17

 
 
 
 
(e)           The Company will make available to the Placement Agent on a
confidential basis all information concerning the business, assets, operations
and financial condition of the Company, which the Placement Agent reasonably
requests in connection with the performance of its obligations hereunder and the
due diligence investigation deemed appropriate by the Placement Agent.  The
Company shall make members of management and other employees available to the
Placement Agent for purposes of satisfying such parties’ due diligence
requirements, and shall commit such time and other resources as are necessary or
appropriate to secure reasonable and timely success of a transaction.  The
Company shall inform the Placement Agent of any material events or developments
concerning prospective material events that may come to the attention of the
Company at any point prior to the Closing Date.  The Placement Agent will be
relying, without independent verification, on the accuracy and completeness of
all financial and other information that is and will be furnished to it by the
Company.
 
(f)           On the Closing Date, the Company shall deliver to the Placement
Agent a certificate duly executed by an officer of the Company, stating on
behalf of the Company that the representations and warranties contained in this
Agreement are true and correct in all material respects as of the Closing Date
as if they had been made on and as of said date and that the Company has
performed and complied with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing and that the Company
SEC Documents, as of the Closing Date, contain all material statements that are
required to be made therein, do not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.  On the Closing Date,
the Company will also deliver to the Placement Agent any additional documents or
instruments reasonably requested by the Placement Agent.
 
(g)           If in connection with the offering, the Placement Agent determines
that they or the Company would be required to make a filing with the Financial
Industry Regulatory Authority, Inc. (“FINRA”), the Company will do the
following:
 
(i)           The Company will cooperate with the Placement Agent with respect
to all FINRA filings that the Company or the Placement Agent may be required to
make and provide all information and documentation necessary to make the filings
in a timely manner.
 
(ii)          The Company will pay all expenses related to all FINRA filings
that the Company or Placement Agent may be required to make, including, but not
limited to, all printing costs related to all documents required or that the
Placement Agent may reasonably deem necessary, to comply with FINRA rules; any
FINRA filing fees; postage and express charges; and all other expenses incurred
in making the FINRA filings.
 
(iii)         The Company agrees and understands that this Agreement and the
Letter Agreement in no way constitute a guarantee that the offering will be
successful.  Management acknowledges that the Company is ultimately responsible
for the successful completion of a transaction.
 
3.           The Company hereby agrees to register or permit the continuance of
sales and/or dealings in the shares underlying the Agent Warrants on the same
terms as those set forth in the that certain Registration Rights Agreement to be
entered into with the purchasers of the Company’s securities in a private
placement to be conducted concurrently with the offering contemplated hereby.
 
 
 
Placement Agency Agreement (RD)
Page 18

 
 
 
 
4.             Covenants.  The Company covenants and agrees with the Placement
Agent as follows:
 
(a)           To furnish to the Placement Agent, without charge, upon request,
two signed copies of the Registration Statement (including exhibits thereto) and
for delivery to each other Placement Agent a conformed copy of the Registration
Statement (without exhibits thereto) and to furnish to the Placement Agent in
Minneapolis, Minnesota, without charge, prior to 10:00 a.m. Central Time on the
business day next succeeding the date of this Agreement and during the period
mentioned in Section 3(f) or 3(g) below, as many copies of the Time of Sale
Prospectus, the Prospectus and any supplements and amendments thereto or to the
Registration Statement as the Placement Agent may request.
 
(b)           Before amending or supplementing the Registration Statement, the
Time of Sale Prospectus or the Prospectus, to furnish to the Placement Agent a
copy of each such proposed amendment or supplement and not to file any such
proposed amendment or supplement to which the Placement Agent objects, and to
file with the Commission within the applicable period specified in Rule 424(b)
under the Securities Act any prospectus required to be filed pursuant to such
Rule.
 
(c)           To furnish to the Placement Agent a copy of each proposed free
writing prospectus to be prepared by or on behalf of, used by, or referred to by
the Company and not to use or refer to any proposed free writing prospectus to
which the Placement Agent objects.
 
(d)           Not to take any action that would result in the Placement Agent or
the Company being required to file with the Commission pursuant to Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
the Placement Agent that the Placement Agent otherwise would not have been
required to file thereunder.
 
(e)           To advise the Placement Agent promptly of any request by the
Commission for amendments or supplements to the Registration Statement, the Base
Prospectus, any Preliminary Prospectus, any Permitted Free Writing Prospectus,
any Prospectus Supplement or any Prospectus or for additional information with
respect thereto, or of notice of institution of proceedings for, or the entry of
a stop order, suspending the effectiveness of the Registration Statement or
preventing or suspending the use of any Preliminary Prospectus, the Time of Sale
Prospectus or the Prospectus; and if the Commission should enter such a stop
order, to use its best efforts to obtain the lifting or removal of such order as
soon as possible.
 
(f)           If the Time of Sale Prospectus is being used to solicit offers to
buy the Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Placement
Agent, it is necessary to amend or supplement the Time of Sale Prospectus to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Placement Agent and to any dealer upon
request, either amendments or supplements to the Time of Sale Prospectus so that
the statements in the Time of Sale Prospectus as so amended or supplemented will
not, in the light of the circumstances when delivered to a prospective
purchaser, be misleading or so that the Time of Sale Prospectus, as amended or
supplemented, will no longer conflict with the Registration Statement, or so
that the Time of Sale Prospectus, as amended or supplemented, will comply with
applicable law.
 
 
 
Placement Agency Agreement (RD)
Page 19

 
 
 
 
(g)           If, during such period after the first date of the public offering
of the Shares as in the opinion of counsel for the Placement Agent the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is required by law to be delivered in connection with the sales
contemplated by this Agreement and the Stock Purchase Agreement, any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Prospectus in order to make the statements therein, in the light
of the circumstances when the Prospectus (or in lieu thereof the notice referred
to in Rule 173(a) under the Securities Act) is delivered to a purchaser, not
misleading, or if, in the opinion of counsel for the Placement Agent, it is
necessary to amend or supplement the Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Placement Agent, either amendments or supplements to the Prospectus so
that the statements in the Prospectus as so amended or supplemented will not, in
the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law.
 
(h)           If, at the time this Agreement is executed and delivered, it is
necessary or appropriate for a post-effective amendment to the Registration
Statement, or a Registration Statement under Rule 462(b) under the Securities
Act, to be filed with the Commission and become effective before the Shares may
be sold, the Company will use its best efforts to cause such post-effective
amendment or such Registration Statement to be filed and become effective, and
will pay any applicable fees in accordance with the Securities Act, as soon as
possible; and the Company will advise the Placement Agent promptly and, if
requested by the Placement Agent, will confirm such advice in writing, (i) when
such post-effective amendment or such Registration Statement has become
effective, and (ii) if Rule 430A under the Securities Act is used, when the
Prospectus is filed with the Commission pursuant to Rule 424(b) under the
Securities Act (which the Company agrees to file in a timely manner in
accordance with such Rules).
 
(i)            If, at any time during the period when a prospectus is required
by the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
any sale of Shares, the Registration Statement shall cease to comply with the
requirements of the Securities Act with respect to eligibility for the use of
the form on which the Registration Statement was filed with the Commission, to
(i) promptly notify the Placement Agent, (ii) promptly file with the Commission
a new registration statement under the Securities Act, relating to the Shares,
or a post-effective amendment to the Registration Statement, which new
registration statement or post-effective amendment shall comply with the
requirements of the Securities Act and shall be in a form satisfactory to the
Placement Agent, (iii) use its best efforts to cause such new registration
statement or post-effective amendment to become effective under the Securities
Act as soon as practicable, (iv) promptly notify the Placement Agent of such
effectiveness and (v) take all other action necessary or appropriate to permit
the public offering and sale of the Shares to continue as contemplated in the
Prospectus; all references herein to the Registration Statement shall be deemed
to include each such new registration statement or post-effective amendment, if
any.
 
(j)            If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Shares have been sold as
contemplated in this Agreement and the Stock Purchase Agreement, prior to the
third anniversary to file a new shelf registration statement and to take any
other action necessary to permit the public offering of the Shares to continue
without interruption; references herein to the Registration Statement shall
include the new registration statement declared effective by the Commission.
 
 
 
Placement Agency Agreement (RD)
Page 20

 
 
 
 
(k)           To file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or,
in lieu thereof, the notice referred to in Rule 173(a) under the Securities Act)
is required in connection with the offering or sale of the Shares.
 
(l)            Promptly to furnish such information or to take such action as
the Placement Agent may reasonably request and otherwise to qualify the Shares
for offer and sale under the securities or “blue sky” laws of such jurisdictions
as the Placement Agent shall reasonably request, and to comply with such laws so
as to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Shares;
provided, however, that the Company shall not be required to qualify as a
foreign corporation or to file a consent to service of process in any
jurisdiction (excluding service of process with respect to the offer and sale of
the Shares); and to promptly advise the Placement Agent of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for offer or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
 
(m)           To make generally available to the Company’s security holders and
to the Placement Agent as soon as practicable an earning statement covering a
period of at least twelve months beginning after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Securities Act),
which shall satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.
 
(n)           To use its best efforts to cause the Shares to be listed on
NASDAQ  (to the extent the Shares are not so listed) and to maintain the listing
of the Common Stock, including the Shares, on NASDAQ.
 
(o)            During the period beginning on the date of this Agreement and
continuing to and including 45 days after the date of the Prospectus, and
without the prior written consent of the Placement Agent, not to (i) issue,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether such transaction described in clause
(i) or (ii) above is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, (iii) file any registration statement with the
Commission relating to the offering of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
(iv) publicly announce an intention to effect any transaction specified in
clause (i), (ii) or (iii).  The restrictions contained in the preceding sentence
shall not apply to (i) the Shares to be sold hereunder, (ii) the grant of awards
pursuant to the Company’s equity incentive plans under the terms of such plans
in effect on the date hereof, provided that any such awards are granted at fair
market value and in amounts and with exercise terms consistent with the
Company’s past practice, or the sale of shares of Common Stock to employees
pursuant to the Company’s employee stock purchase plans (or the filing of a
registration statement on Form S-8 to register shares of Common Stock issuable
under such plans), (iii) the issuance by the Company of shares of Common Stock
upon the exercise of, or the vesting or conversion of, a security outstanding on
the date of this Agreement which is disclosed in the Registration Statement or
of which the Placement Agent has been advised in writing, (iv) the issuance by
the Company of any such securities required pursuant to agreements providing for
anti-dilution or other stock purchase or share issuance rights existing on the
date of this Agreement, or (v) the issuance by the Company of any such
securities as in-kind consideration as required pursuant to any agreement
relating to any technology license, strategic alliance or joint
venture.  Notwithstanding the foregoing, if (1) during the last 17 days of the
45-day restricted period the Company issues an earnings release or material news
or a material event relating to the Company occurs; or (2) prior to the
expiration of the 45-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 45-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event,
unless the Placement Agent waives, in writing, such extension; provided, that
such extension of the 45-day period shall not apply if, (x) the Company’s
securities are “actively-traded securities” as defined in Rule 101(c)(1) of
Regulation M under the Exchange Act and (y) the Company meets the applicable
requirements of Rule 139 under the Securities Act in the manner contemplated by
NASD Rule 2711(f)(4) of the FINRA Manual.  The Company shall promptly notify the
Placement Agent of any earnings release, news or event that may give rise to an
extension of the initial 45-day restricted period.
 
 
 
Placement Agency Agreement (RD)
Page 21

 
 
 
 
(p)           To prepare, if the Placement Agent so requests, a final term sheet
relating to the offering of the Shares, containing only information that
describes the final terms of the Shares or the offering in a form consented to
by the Placement Agent, and to file such final term sheet within the period
required by Rule 433(d)(5)(ii) under the Securities Act following the date the
final terms have been established for the offering of the Shares.
 
(q)           To comply with Rule 433(d) under the Securities Act (without
reliance on Rule 164(b) under the Securities Act) and with Rule 433(g) under the
Securities Act.
 
(r)            Not to take, directly or indirectly, any action designed, or
which will constitute, or has constituted, or might reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.
 
(s)            Not, at any time at or after the execution of this Agreement, to
offer or sell any Shares by means of any “prospectus” (within the meaning of the
Securities Act) or use any “prospectus” (within the meaning of the Securities
Act) in connection with the offer or sale of the Shares, in each case other than
the Time of Sale Prospectus or the Prospectus.
 
(t)            To maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Common Stock.
 
5.             Costs and Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or reimburse the Placement Agent all reasonable, actual and accountable expenses
incident to the performance of the obligations of the Company under this
Agreement and in connection with the transactions contemplated hereby, including
without limitation the reasonable legal fees and expenses of counsel to the
Placement Agent and reasonable out-of-pocket accountable travel and related
expenses, provided, however, such reimbursable costs and expenses shall not
exceed $100,000.
 
 
 
Placement Agency Agreement (RD)
Page 22

 
 
 
 
6.              Conditions of Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder is subject to the following conditions:
 
(a)           Filings with the Commission.  Each issuer free writing prospectus
as defined in Rule 433(h) under the Securities Act (each, an “Issuer Free
Writing Prospectus”), if any, and the Prospectus shall have been filed with the
Commission within the applicable time period prescribed for such filing by, and
in compliance with, the Rules and Regulations and in accordance with Section 3
hereof.
 
(b)           No Stop Orders.  Prior to the Closing:  (i) no stop order
suspending the effectiveness of the Registration Statement or any part thereof,
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus or any part thereof shall have been issued under the Securities Act
and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act shall have been initiated or threatened by the Commission, (ii)
no order suspending the qualification or registration of the Shares under the
securities or blue sky laws of any jurisdiction shall be in effect and (iii) all
requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement, the Time of
Sale Prospectus, the Prospectus or any Issuer Free Writing Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent.  On or prior to the Closing Date, the Registration Statement or
any amendment thereof or supplement thereto shall not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
neither the Time of Sale Prospectus, nor any Issuer Free Writing Prospectus nor
the Prospectus nor any amendment thereof or supplement thereto shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
 
(c)           Action Preventing Issuance.  No action shall have been taken and
no law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental agency or body which would prevent the issuance or
sale of the Shares or materially and adversely affect or potentially materially
and adversely affect the business or operations of the Company; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Shares or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company.
 
(d)           Material Adverse Change.  Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the Time
of Sale Prospectus, (i) the Company has not sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the Time of
Sale Prospectus, or (ii) there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of shares upon the exercise of outstanding options or warrants or
the conversion of convertible indebtedness or the exercise or vesting of options
or restricted stock units under the Company’s equity incentive plans), or
material change in the short-term debt or long-term debt of the Company (other
than upon conversion of convertible indebtedness) or any material adverse
change, in each case otherwise than as set forth in the Time of Sale Prospectus,
the effect of which, in any such case described in clause (i) or (ii) of this
subsection (d), is, in the reasonable judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Shares on the terms and in the manner contemplated
in the Time of Sale Prospectus.
 
 
 
Placement Agency Agreement (RD)
Page 23

 
 
 
 
(e)           Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects when made and on and as of the Closing Date, as if made on
such date (except that those representations and warranties that address matters
only as of a particular date shall remain true and correct as of such date), and
all covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.
 
(f)           Opinions of Counsel to the Company.  The Placement Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Placement Agent and their counsel, (A) from Szaferman Lakind Blumstein & Blader,
PC, counsel to the Company, such counsels’ written opinions, addressed to the
Placement Agent and the Investors and dated the Closing Date and a written
statement (“Negative Assurances”), addressed to the Placement Agent and dated
the Closing Date, (B) from the Company’s special intellectual property counsel
to the Company, such counsels’ written opinions, addressed to the Placement
Agent and dated the Closing Date.
 
(g)           Opinion of Counsel to the Placement Agent.  The Placement Agent
shall have received from Faegre Baker Daniels LLP, counsel for the Placement
Agent, such opinion or opinions, dated the Closing Date, with respect to such
matters as the Placement Agent may reasonably require, and the Company shall
have furnished to such counsel such documents as it requests to enable it to
pass upon such matters.
 
(h)           Accountant’s Comfort Letters.  On the date of pricing of the
offering contemplated hereby, the Placement Agent shall have received a letter
dated the date hereof (the “Comfort Letters”), addressed to the Placement Agent
and in form and substance reasonably satisfactory to the Placement Agent and its
counsel, from DKM Certified Public Accountants, Inc., (i) confirming that they
are independent public accountants with respect to the Company within the
meaning of the Securities Act and the Rules and Regulations and (ii) stating, as
of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Time of Sale Prospectus, as of a date not more than
three days prior to the date hereof), the conclusions and findings of such firm
with respect to the financial information and other matters ordinarily covered
by accountants’ “comfort letters” to underwriters, delivered according to
Statement of Auditing Standards No. 72 and Statement of Auditing Standard No.
100 (or successor bulletins), in connection with registered public offerings.
 
(i)           Bring-Down Letters.  On the Closing Date, the Placement Agent
shall have received from DKM Certified Public Accountants, Inc. a letter (the
“Bring-Down Letter”), dated the Closing Date, addressed to the Placement Agent
and in form and substance reasonably satisfactory to the Placement Agent and
their counsel, (i) confirming that they are or were, as applicable, independent
public accountants with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations, and (ii) confirming in all
material respects the conclusions and findings set forth in the Comfort Letter.
 
 
 
Placement Agency Agreement (RD)
Page 24

 
 
 
 
(j)             Officer’s Certificate.  The Placement Agent shall have received
on the Closing Date a certificate, addressed to the Placement Agent and dated
the Closing Date, of the chief executive or chief operating officer and the
chief financial officer or chief accounting officer of the Company to the effect
that:
 
(i)          each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and are true and correct in all material respects as of the Time of Sale and the
Closing Date as if made on each such date (except that those representations and
warranties that address matters only as of a particular date remain true and
correct as of each such date); and the Company has complied with all agreements
and satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the Closing Date;


(ii)         there has not been, subsequent to the date of the most recent
audited financial statements included or incorporated by reference in the Time
of Sale Prospectus, any material adverse change in the financial position or
results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change except as set forth in the Prospectus;


(iii)        no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Shares for offering or sale, nor suspending or preventing the use of the
Time of Sale Prospectus, the Prospectus or any Issuer Free Writing Prospectus
shall have been issued, and no proceedings for that purpose or pursuant to
Section 8A under the Securities Act shall be pending or to its knowledge,
threatened by the Commission or any state or regulatory body;


(iv)        the Registration Statement and each amendment thereto, at the Time
of Sale and as of the date of this Agreement and as of the Closing Date did not
include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Time of Sale Prospectus, as of the Time of Sale
and as of the Closing Date, any Issuer Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading; and


(v)         no event has occurred as a result of which it is necessary to amend
or supplement the Registration Statement, the Prospectus or the Time of Sale
Prospectus in order to make the statements therein not untrue or misleading in
any material respect.


(k)           NASDAQ Capital Market.  The Shares shall have been listed and
authorized for trading on the NASDAQ Capital Market.
 
(l)           No FINRA Objection.  The Placement Agent shall not have received
any unresolved objection from the FINRA as to the fairness and reasonableness of
the amount of compensation allowable or payable to the Placement Agent in
connection with the issuance and sale of the Shares.
 
 
 
Placement Agency Agreement (RD)
Page 25

 
 
 
 
(m)           Stock Purchase Agreement.  The Company shall have entered into the
Stock Purchase Agreement with the Investors, and such agreement shall be in full
force and effect on the Closing Date.
 
(n)           Lock-Up Letters.  The Placement Agent shall have received the
written agreements, substantially in the form of Exhibit B hereto, of all of the
executive officers and directors of the Company and their affiliates set forth
on Schedule II.
 
(o)           Additional Documents.  Prior to the Closing Date, the Company
shall have furnished to the Placement Agent such further information,
certificates or documents as the Placement Agent shall have reasonably
requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.


7.              Indemnification and Contribution.
 
(a)           Indemnification of the Placement Agent.  The Company agrees to
indemnify and hold harmless the Placement Agent, each person, if any, who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of any
Placement Agent within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by, arising out of
or based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any amendment thereof, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any Preliminary Prospectus, the Time of Sale Prospectus, any Issuer Free Writing
Prospectus, any issuer information that the Company has filed, or is required to
file, pursuant to Rule 433(d) of the Securities Act, any road show not
constituting a free writing prospectus, or the Prospectus or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which there were made, not misleading
or (iii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein or in whole or in part upon any
failure of the Company to perform its obligations hereunder or under law;
provided, however, that the Company shall not be liable under this Section 6(a)
to the extent that such losses, claims, damages or liabilities are caused by,
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission made therein in reliance upon and in conformity
with information relating to any Placement Agent furnished to the Company in
writing by such Placement Agent expressly for use therein.
 
 
 
Placement Agency Agreement (RD)
Page 26

 
 
 
 
(b)           Indemnification of the Company.  The Placement Agent agrees to
indemnify and hold harmless the Company, the directors of the Company, the
officers of the Company who sign the Registration Statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by, arising from or based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any amendment thereof or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Time of Sale Prospectus, any Issuer Free Writing
Prospectus, any Company information that the Company has filed, or is required
to file, pursuant to Rule 433(d) of the Securities Act, any road show not
constituting a free writing prospectus, or the Prospectus or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which there were made, not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or omission or alleged untrue statement or omission was made therein in reliance
upon and in conformity with information relating to the Placement Agent
furnished to the Company in writing expressly for use therein.
 
(c)           Notice and Procedures.  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 6(a) or 6(b) such person
(the “indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the reasonable fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Placement Agent and all
persons, if any, who control the Placement Agent within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or who are
affiliates of the Placement Agent within the meaning of Rule 405 under the
Securities Act, and (ii) the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Company, its directors, its officers
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either such Section, and that all such fees and
expenses shall be reimbursed as they are incurred.  In the case of any such
separate firm for the Placement Agent and such control persons and affiliates of
the Placement Agent, such firm shall be designated in writing by the Placement
Agent.  In the case of any such separate firm for the Company, and such
directors, officers and control persons of the Company, such firm shall be
designated in writing by the Company.  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.
 
 
 
Placement Agency Agreement (RD)
Page 27

 
 
 
 
(d)           Contribution.  To the extent the indemnification provided for in
Section 6(a) or 6(b) is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party or parties on the one hand and of the indemnified party
or parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Placement Agent on the other hand in connection
with the offering of the Shares shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Shares (before
deducting expenses) received by the Company and the total commissions received
by the Placement Agent, in each case as set forth in the table on the cover of
the Prospectus, bear to the aggregate Public Offering Price of the Shares.  The
relative fault of the Company on the one hand and the Placement Agent on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Placement Agent and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
(e)           Allocation.  The Company and the Placement Agent agrees that it
would not be just or equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section
6(d).  The amount paid or payable by an indemnified party as a result of the
losses, claims, damages and liabilities referred to in Section 6(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 6, the Placement Agent shall not be required to
contribute any amount in excess of the total commissions received by it in
accordance with Section 1(b) less the amount of any damages that the Placement
Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
 
 
 
Placement Agency Agreement (RD)
Page 28

 
 
 
 
(f)           Representations and Agreements to Survive Delivery.  The indemnity
and contribution provisions contained in this Section 6 shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Placement Agent,
any person controlling the Placement Agent or any affiliate of the Placement
Agent, or the Company, its officers or directors or any person controlling the
Company and (iii) acceptance of and payment for any of the Shares.
 
8.              Information Furnished by Placement Agent.  The Company
acknowledges that the statements set forth in under the heading “Plan of
Distribution” in the Prospectus (the “Placement Agent’s Information”) constitute
the only information relating to the Placement Agent furnished in writing to the
Company by the Placement Agent as such information is referred to in Sections 2
and 6 hereof.
 
9.              Termination.  The Placement Agent shall have the right to
terminate this Agreement by giving notice as hereinafter specified at any time
at or prior to the Closing Date, without liability on the part of the Placement
Agent to the Company, if (i) prior to delivery and payment for the Shares (A)
trading in securities generally shall have been suspended on or by the New York
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or in the
over the counter market (each, a “Trading Market”), (B) trading in the Common
Stock of the Company shall have been suspended on any exchange, in the
over-the-counter market or by the Commission, or (C) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(ii) since the time of execution of this Agreement or the earlier respective
dates as of which information is given in the Time of Sale Prospectus or
incorporated by reference therein, there has been any material adverse effect,
(iii) the Company shall have failed, refused or been unable to comply with the
material terms or perform any material agreement or obligation of this Agreement
or the Stock Purchase Agreement, other than by reason of a default by the
Placement Agent, or (iv) any condition of the Placement Agent’s obligations
hereunder is not fulfilled.  This Agreement may be terminated by any party on or
after March 31, 2014.  Any such termination shall be without liability of any
party to any other party except that the provisions of Section 4, Section 6, and
Section 12 hereof shall at all times be effective notwithstanding such
termination.
 
10.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing or by facsimile, and:
 
(a)           if to the Placement Agent, shall be delivered or sent by mail,
telex or e-mail transmission as follows:
 
Northland Securities, Inc.
45 South Seventh Street, Suite 2000
Minneapolis, MN  55402
Attention:  Shawn Messner
 
 
 
Placement Agency Agreement (RD)
Page 29

 
 
 
 
with a copy (which shall not constitute notice) to:
 
Faegre Baker Daniels LLP
2200 Wells Fargo Center
Minneapolis, MN 55402-3901
Attention:  Jonathan R. Zimmerman
Facsimile No.: (612) 766-1600


(b)           if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:
 
MagneGas Corporation
150 Rainville Road
Tarpon Springs, FL 34689
Attention:  Chief Executive Officer
 
with a copy (which shall not constitute notice) to:
 
Szaferman Lakind Blumstein & Blader, PC
101 Grovers Mill Road, Second Floor
Lawrenceville, NJ 08648
Attention:  Gregg Jaclin
Facsimile No.: (609) 275-4511


Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.


11.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and shall be binding upon the Placement Agent, the
Company, and their respective successors and assigns.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any person
other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person, except that the representations,
warranties, covenants, agreements and indemnities of the Company contained in
this Agreement shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(a) hereof and the indemnities of
the Placement Agent shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(b) hereof.
 
12.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the conflicts of laws provisions thereof.
 
13.           No Fiduciary Relationship. The Company hereby acknowledges and
agrees that:
 
(a)           No Other Relationship.  The Placement Agent has been retained
solely to act as the exclusive placement agent in connection with the offering
of the Company’s securities.  The Company further acknowledges that the
Placement Agent is acting pursuant to a contractual relationship created solely
by this Agreement entered into on an arm’s length basis and in no event do the
parties intend that the Placement Agent act or be responsible as a fiduciary to
the Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters.  The Placement Agent hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.
 
 
 
Placement Agency Agreement (RD)
Page 30

 
 
 
 
(b)           Arm’s-Length Negotiations.  The price of the Shares set forth in
this Agreement was established by the Company following discussions and
arms-length negotiations with the Investors, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement.
 
(c)           Absence of Obligation to Disclose.  The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.
 
(d)           Waiver.  The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions and agrees that
the Placement Agent shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.
 
14.           Headings.  The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.
 
15.           Amendments and Waivers.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile or portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart thereof.
 
17.           Research Analyst Independence.  The Company acknowledges that the
Placement Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that such Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division.  The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agent’s investment banking division.  The Company acknowledges that
the Placement Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve any Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.
 
 
 
Placement Agency Agreement (RD)
Page 31

 
 
 
 
18.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties to this Agreement with respect to the Company’s offering,
issuance and sale of the Shares and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof, other than the Letter Agreement to the extent not
inconsistent with this Agreement.
 
19.           Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof.  If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
 
20.           Effectiveness.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
[Signature page follows.]
 
 
 
Placement Agency Agreement (RD)
Page 32

 
 
 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 

 
Very truly yours,
     
MagneGas Copration
     
By:
     
Name:
Luisa Ingargiola
   
Title:
Chief Executive Officer

 
Accepted as of the date hereof

 
Northland Securities, Inc.

 
By:
     
Name:
Shawn Messner
   
Title:
Managing Partner
 

 
 
 
Placement Agency Agreement (RD)
Signature Page

 
 
 
 
Schedules and Exhibits


Schedule I
 
Issuer Free Writing Prospectus
     
Schedule II
 
List of Directors, Officers for Lock-Up Letter
     
Exhibit A:
 
Stock Purchase Agreement
     
Exhibit B:
 
Form of Lock-Up Letter
     
Exhibit C
 
Form of Agent Warrants

 
 
 
Placement Agency Agreement (RD)
Schedules & Exhibits

 
 
 
 
Schedule I


Issuer Free Writing Prospectus


None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule II


List of Directors and Officers For Lock-Up Letter



[To be added]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Stock Purchase Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Lock Up Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Form of Agent Warrants


 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------